 
Exhibit 10.4 - Note dated January 4, 2010
 
$63,852.29
Dated as of: January 4, 2010

 
NOTE
 
SECTION 1. PROMISE TO PAY: For value received, Celestial Jets, Inc.
(“Celestial”), with offices at 425 Madison Avenue, New York, NY 10017, promises
to pay to the order of Clyburn Capital Management, Ltd. (the “Lender”) at its
office at 25 Ellicott Place, Staten Island, New York 10301, or at such other
place as the holder hereof may designate in writing, in lawful money of the
United States, the principal sum of Sixty Three Thousand Eight Hundred Fifty Two
and 29/100 Dollars, plus interest on the principal sum outstanding from the date
hereof until paid, all as set forth below.
 
SECTION 2. INTEREST: The rate of interest under this Note shall be ten per cent
(10%) per annum.
 
SECTION 3. PAYMENT AMOUNTS: On January 1, 2011, Celestial shall pay to the
holder hereof all interest accrued on this Note through December 31, 2010. On
the first day of each month thereafter, Celestial shall pay to the Lender a
monthly payment equal to the interest owed for the prior month. The entire
remaining principal balance of this Note plus any unpaid interest and all other
amounts owing under this Note or the Mortgage, unless previously converted
pursuant to Section 5, will be due and payable in full on January 4, 2012 (the
“Maturity Date”). Notwithstanding such Maturity Date, the full principal balance
and all accrued but unpaid interest on Note shall be payable on demand upon the
occurrence of any of the following events:
 

 
c.
any registration statement filed under the Securities Act of 1933 (the “Act”)
with respect to any securities of Celestial or any successor entity becomes
effective;
       
d.
Celestial engages in any merger transaction in which Celestial is not the
surviving entity.

 
Payments received hereunder shall be applied first to the payment of any
advances, penalties or late charges owed by or made for the account of Celestial
whether pursuant to this Note or otherwise and other amounts owed as the result
of any default by Celestial, then to interest due on this Note, and then to the
reduction of the principal sum due. Celestial agrees to pay forthwith a late
charge of 5% of each payment that is not paid within 10 days of its due date.
The late charge shall be calculated as a percentage of all principal and
interest due.
 
SECTION 4. PREPAYMENT: This Note may not be prepaid in whole or in part except
with the written consent of Lender.
 
SECTION 5. INTENTIONALLY OMITTED
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 6. DEFAULT: An Event of Default shall include:
 

 
f)
any failure to pay, when due, any amount due hereunder;
 
g)
the failure to perform any of the terms, covenants or conditions of this Note;
 
h)
the filing by or against Celestial of any petition under the Bankruptcy Code or
proceeding for receivership or under any insolvency, dissolution or conservation
statute;
 
i)
the suspension of business, commencement of liquidation, assignment for the
benefit of creditors, making of any offer of settlement, extension or
composition, appointment of a committee of creditors or a liquidating agent, by
or for Celestial; or
 
j)
the issuance of an attachment, injunction, execution, tax lien or filing of a
judgment or other lien against Celestial.

 
The entire amount due and owing under this Note shall be immediately due and
payable at the option of the Lender, without notice or demand except as
expressly set forth herein, if any one or more of such Events of Default occurs,
or if pursuant to any other provision of this Note, the Lender has the option to
so require that this Note be repaid immediately in full.
 
SECTION 7. COLLECTION AND LITIGATION: Celestial agrees to pay any and all costs
and expenses incurred by the holder hereof in the collection of this Note or the
enforcement or interpretation of any of its provisions (including attorneys’
fees whether or not litigation is commenced). Celestial expressly waives any and
every right to impose any counterclaim, setoff or defense in any action or
proceeding brought hereunder, except for the defense of payment. This Note shall
be governed by and construed in accordance with the laws of the State of New
York. Celestial agrees to submit to the jurisdiction of the Supreme Court of the
State of New York and agrees that personal jurisdiction over Celestial shall
rest with such court for all purposes.
 
SECTION 8. TRANSFER OF NOTE: The Lender may transfer this Note and may deliver
the security or any part thereof to the transferee or transferees, who shall
thereupon become vested with all the powers and rights given to the Lender under
the terms of any agreement executed by Celestial in connection with this Note;
and the Lender shall thereafter be forever relieved and fully discharged from
any liability or responsibility in the matter.
 
SECTION 9. WAIVER AND LIABILITY: Celestial and all endorsers hereof waive
presentment and demand for payment, notice of dishonor, protest, and notice of
protest. This Note and its provisions shall apply to and bind Celestial jointly
and severally.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 10. NOTICES AND DEMANDS: (a) The making of any demand, oral or written,
or the giving of any notice, in any one or more instances shall not establish a
course of conduct nor constitute a waiver of the Lender’s rights. The Lender
shall not be required to give any notice under this Note except as expressly
provided in this Note.
 
(b) Any notices required or permitted to be given hereunder shall be: (i)
personally delivered or (ii) given by registered or certified mail, postage
prepaid, return receipt requested, or (iii) forwarded by nationally recognized
overnight delivery service such as Federal Express or UPS, in each instance
addressed to the addresses set forth at the beginning of this Note or such other
addresses as the parties may for themselves designate by notice. All notices
shall be in writing and shall be deemed given, in the case of notice by personal
delivery, upon actual delivery, and in the case of appropriate mail or courier
service, three days after deposit with the U.S. Postal Service or one day after
delivery to the overnight service for overnight delivery. Notices may be given
by the person or entity obligated to give such notice or by his, her or its
attorney, representative or agent.
 
SECTION 11. WAIVER OR DELAY BY THE LENDER: The Lender shall not by any act,
delay, omission or otherwise be deemed to have waived any rights or remedies
hereunder. No waiver by the Lender shall be valid unless signed by the Lender.
Any waiver by the Lender on any occasion shall not bar any right or remedy that
the Lender would otherwise have had on any future occasion. The failure by the
Lender to insist upon strict performance of each and all of the terms and
conditions hereof shall not be construed or deemed to be a waiver of any such
term or condition. No executory agreement unless signed by the Lender and no
course of dealing or oral agreement between Celestial and the Lender shall be
effective to waive, modify or discharge, in whole or in part, this Note or any
provision hereof. All rights and remedies of the Lender shall be cumulative and
may be exercised singly or concurrently.
 
SECTION 12. DEFENITION OF LENDER. The term “Lender” as used herein shall include
any future holder of this Note.
 
SECTION 13. SEVERABILITY: If any provision of this Note is found to be
unenforceable by any court, then the remainder of this Note shall remain fully
enforceable against Celestial.
 
SECTION 14. WAIVER OF TRIAL BY JURY: Celestial and the Lender hereby expressly
waive any and every right to trial by jury in any action on or related to this
Note.
 

 
Celestial Jets, Inc.
       
By:
/s/ Gary Clyburn, Jr.
   
Gary Clyburn, Jr., President

 
 
3

--------------------------------------------------------------------------------

 
 